October 27, 2006

Ms. Patricia J. Kerrigan
Werner & Kerrigan, L.L.P.
2000 West Loop South, Suite 1550
Houston, TX 77027

Mr. Francisco J. Rodriguez
Rodriguez Tovar & De Los Santos, LLP
1111 West Nolana
McAllen, TX 78504-3747

Mr. Sean F. O'Neill
Law Offices of Sean F. O'Neill
888 Isom, Suite 100
San Antonio, TX 78216
Honorable Aida Salinas Flores
398th District Court
100 N. Closner, 2nd Floor
Edinburg, TX 78539

Mr. Kevin M. Beiter
Hornberger Sheehan Fuller & Beiter, Inc.
7373 Broadway, Suite 300
San Antonio, TX 78209

RE:   Case Number:  05-0479
      Court of Appeals Number:  13-05-00331-CV
      Trial Court Number:  C-1566-03-I

Style:      IN RE  GRACO CHILDREN'S PRODUCTS, INC. AND NEWELL RUBBERMAID,
      INC.

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 52.8(c), without hearing
oral argument, the Court conditionally  grants  the  petition  for  writ  of
mandamus and issued the enclosed per curiam opinion in the  above-referenced
cause.  The stay issued July 14, 2005 is lifted.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Mr. Omar       |
|   |Guerrero       |